         Case 1:18-cv-04361-AKH Document 164 Filed 06/06/19 Page 1 of 1
                                                                               USDCSDNY
                                                                               DOCUMENT
 UNITED STATES DISTRICT COURT                                                  ELECTRO NI CALLY FILED
 SOUTHERN DISTRICT OF NEW YORK
                                                                               DOC#:-----,...-+-~------

                                                                                           ----+---
 -------------------------------------------------------------- X
                                                                               DATE FILED:

                                                                    Order Denying Motion to Compel

                                                                    18 Civ. 4361 (AKH)

 In Re Novartis and Par Antitrust Litigation                        18 Civ.   5536
                                                                    18 Civ.   5603
                                                                    18 Civ.   5708
                                                                    18 Civ.   5886
                                                                    18 Civ.   6776
                                                                    18 Civ.   9861
                                                                    18 Civ.   11835
                                                                    18 Civ.   12293
 -------------------------------------------------------------- X



ALVIN K. HELLERSTEIN, U.S.D.J.:

                Plaintiffs move for an order compelling non- party Mylan Pharmaceuticals, Inc.

("Mylan") to produce various documents. Mylan's May 24, 2019 production of35,000

documents, identified in its May 31, 2019 memorandum in opposition to plaintiffs' motion, is

sufficient. Further custodial searches and additional manufacturing discovery are

disproportional, unduly burdensome, and, thus, unwarranted at this juncture. To the extent that

plaintiffs seek to compel further production, their motion is denied. Plaintiffs have leave to

renew their motion upon a further showing that this production is insufficient. The clerk is

instructed to terminate the motion (ECF 156).



SO ORDERED.

Dated:          June _Q_, 2019
                New York, New York                                  AL VIN K. HELLERSTEIN
                                                                    United States District Judge
